Case 2:10-md-02179-CJB-JCW Document 25689 Filed 05/30/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA


In Re: Oil Spill by the Oil Rig "Deepwater        *       MDL NO. 2179
Horizon" in the Gulf of Mexico, on                *
April 20, 2010                                    *       SECTION: J
                                                  *
This filing relates to: All Cases                 *       JUDGE CARL J. BARBIER
(including Civil Action No. 12-968)               *
                                                  *


                      ORDER APPROVING SETTLEMENT OF
               MEDICAL BENEFITS CLASS ACTION SETTLEMENT CLAIM

        Now before the Court is the Joint Motion for Approval of Settlement of a Claim Under the

Medical Benefits Class Action Settlement Agreement by the Authorized Representative(s) of

Terrance Crum, a Class Member who is deceased, and the Claims Administrator of the Deepwater

Horizon Medical Benefits Class Action Settlement ("Claims Administrator").

        The Court makes the following findings:

1.       The Class Member's claim was submitted to the Claims Administrator by Wanda Crum, who
has certified that she is fully authorized to bring the claim and to resolve it and execute a Release on
behalf of the Class Member and all other persons who may claim any damages by or through any
relationship with the Class Member ("Derivative Claimants").

2.       The Claims Administrator has reviewed the claim in accordance with the Deepwater Horizon
Medical Benefits Class Action Settlement Agreement ("Medical Settlement Agreement") and has
calculated the award amount (“Award Amount”) as payable on such claim.

3.       The Class Member's Authorized Representative(s) has accepted the award amount as the full
resolution of the Class Member's claim and has executed a Full and Final Release, Settlement and
Covenant Not to Sue ("Release") on such claim.

     Accordingly, the foregoing Motion is GRANTED AND IT IS HEREBY ORDERED
AND DECLARED THAT:

1.     The settlement of the Class Member's claim for the payment amount is approved as fair,
reasonable, and adequate.

2.     The Claims Administrator shall distribute the amount to the Class Member’s Authorized
Representative(s), free from any liability from making such distributions under this Order.


3.      The Class Member’s Authorized Representative shall distribute such funds in accordance
with applicable state law.


4.      The Release as set forth in the Medical Settlement Agreement and the release,
                                                      1
Case 2:10-md-02179-CJB-JCW Document 25689 Filed 05/30/19 Page 2 of 2



indemnifications, and settlement conditions in Section X of the Proof of Claim Form signed by the
Class Member's Authorized Representative(s) are fully binding on the Class Member, the Class
Member's Authorized Representative(s) and all Derivative Claimants of the Class Member.

5.      Any future settlements payments on claims on behalf of the Class Member made in
accordance with the Medical Settlement Agreement are approved as fair, reasonable, and adequate.
The Claims Administrator shall issue payment on such claims to the Class Member’s Authorized
Representative(s), and such Authorized Representative shall distribute such funds in accordance with
applicable state law.


                                       May
ORDERED this ____________ day of _________________ , 2019.


                                                        ____________________________________
                                                        Hon. Carl J. Barbier
                                                        United States District Judge




                                                 2
